Citation Nr: 0609539	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  97-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include whether presumptive service connection 
should be granted for an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include whether presumptive service connection should be 
granted for an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disability, to include whether presumptive service connection 
should be granted for an undiagnosed illness.

4.  Entitlement to service connection for a heart disability, 
to include whether presumptive service connection should be 
granted for an undiagnosed illness.

5.  Entitlement to service connection for chronic headaches, 
to include whether presumptive service connection should be 
granted for an undiagnosed illness.

6.  Entitlement to service connection for multiple joint 
arthralgias, to include whether presumptive service 
connection should be granted for an undiagnosed illness.

7.  Entitlement to service connection for an undiagnosed 
illness characterized by fatigue, insomnia, and memory loss.

8.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service for purposes of VA 
benefits from May to September 1985 and from January to May 
1991.  The veteran served in the Southwest Asia Theater of 
Operations from January to May 1991 and was awarded the 
Southwest Asia Service Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in October 1995 and July 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In these decisions, the RO 
denied entitlement to service connection for a respiratory 
disorder, skin disorder, heart disorder, gastrointestinal 
disorder, headaches, multiple joint arthralgias, fatigue, 
insomnia, and memory loss; to include whether presumptive 
service connection for an undiagnosed illness was warranted 
under the provisions of 38 U.S.C.A. § 1117.  In addition, the 
RO denied entitlement to service connection for post-
traumatic stress disorder (PTSD).

The issues of service connection for PTSD, respiratory 
disorder, heart disorder, multiple joint arthralgias, 
fatigue, insomnia, and memory loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues decided below has been obtained.

2.  The competent and most probative evidence establishes 
that the veteran's signs and symptoms of a gastrointestinal 
disability (to include abdominal distress, diarrhea, and 
weight fluctuation) are attributable to an undiagnosed 
illness.

3.  The competent and most probative evidence establishes 
that the veteran's signs and symptoms of chronic headaches 
are attributable to a diagnosed illness of recurrent 
headaches.

4.  The competent and most probative evidence establishes 
that the veteran's recurrent headaches were not incurred in, 
or aggravated by, his active service.

5.  The competent and most probative evidence establishes 
that the veteran's signs and symptoms of a skin disorder are 
attributable to diagnosed illnesses of compound nevus and 
acne.

6.  The competent and most probative evidence establishes 
that the veteran's compound nevus and acne were not incurred 
in, or aggravated by, his active service.


CONCLUSIONS OF LAW

1.  An undiagnosed gastrointestinal illness characterized by 
abdominal distress, diarrhea, and weight fluctuation was 
incurred as a result of the veteran's active service in the 
Gulf War.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Chronic headaches were not incurred in or aggravated by 
active service, nor can it be presumed such a disability was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

3.  A skin disorder was not incurred in or aggravated by 
active service, nor can it be presumed such a disability was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in April 2004.  By means of this letter, the appellant 
was told of the requirements to establish service connection 
for a gastrointestinal disability, a skin disorder, and 
chronic headaches.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to VA.  In addition, the RO issued a 
letter in August 1996 that informed the veteran of the 
requirements to establish service connection for an 
undiagnosed illness.  The Statement of the Case (SOC) issued 
in September 1997, and Supplemental Statements of the Case 
(SSOC) issued in August 1999, June 2002, and May 2005; 
informed him of applicable law and regulations, the evidence 
reviewed in connection with his claim by VA, and the reasons 
and bases for VA's decision.  The initial adverse decisions 
in this claim were issued by the RO in October 1995 and July 
1997; that is, prior to the enactment of the VCAA.  Thus, 
VCAA notification was issued after these adverse decisions.  
However, this deficiency has been corrected by subsequent 
readjudication of these claims by the agency of original 
jurisdiction (AOJ) in May 2005.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(Where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, and in prior letters to 
the veteran requesting information, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has identified active service and VA treatment.  
These records have been obtained and associated with the 
claims file.  Initially, some of the veteran's service 
medical records may be missing.  See Hayre v. West, 188 F.3d 
1327, 1332 (Fed. Cir. 1999) (Where service records are 
missing through no fault of the claimant, VA owes a 
heightened duty to assist.)  However, further development was 
conducted and these missing service records were associated 
with the claims file in March 2000.  Therefore, all 
identified evidence pertinent to the issues decided below has 
been obtained by VA and incorporated into the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided multiple VA compensation examinations in 
December 1992, June 1994, April 1997, and April 2005.  These 
examinations noted accurate medical histories, findings on 
examination, and the appropriate diagnoses and opinions on 
etiology.  The VA examiners in April 1997 and April 2005 
clearly indicated that they had reviewed the medical history 
in the veteran's claims file.  Therefore, the VA examination 
reports are adequate for VA purposes.  

The veteran was provided the opportunity to testify before VA 
at a hearing on appeal held at the RO in August 1998.  A 
transcript of this hearing was associated with the claims 
file.  The veteran has not requested a hearing before the 
Board.  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA that is 
pertinent to the issues decided below has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, supra.

Applicable Criteria for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more, and by 
history, physical examination, and laboratory tests it cannot 
be attributed to any known clinical diagnosis.  Such a 
chronic, undiagnosed illness will then be service connected 
unless there is affirmative evidence that an undiagnosed 
illness was not incurred during active service in the 
Southwest Asia Theater of Operations during the Gulf War; or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.


Service Connection for a Gastrointestinal Disability

The veteran has contended that his signs and symptoms of a 
gastrointestinal disability (to include stomach pain, 
diarrhea, and weight loss) are the result of undiagnosed 
illness arising from his military service in the Gulf War.  
As a lay person, the veteran is competent to provide evidence 
on injuries and symptomatology.  However, he is not competent 
to provide evidence on diagnosis and etiology of a disease, 
or whether his signs and symptoms arise from an undiagnosed 
illness.  The later opinion can only be provided by competent 
healthcare professionals.  See Espiritu, supra.  

The veteran has presented lay evidence that his signs and 
symptoms associated with his gastrointestinal problem did not 
exist prior to his active service in the Gulf War.  These 
symptoms all developed during or soon after this active 
service period.

In February 1991, a military outpatient record noted the 
veteran's complaints of an inability to hold down his food 
and having diarrhea.  The impression was gastroenteritis.  On 
his separation examination of April 1991, the veteran did not 
report any prior history of gastrointestinal problems and his 
abdomen/viscera were found to be normal.  His weight was 159 
pounds.  In addition, the veteran signed a form in April 1991 
on which he denied having weight loss, stomach/belly pain, 
nausea, diarrhea, or bloody stools while serving in the 
Southwest Asia region.

The veteran was given a Persian Gulf Registry examination in 
August 1993.  He claimed that his weight fluctuated between 
175 to 160 pounds.  The veteran asserted that he could gain 
or lose 15 pounds within two to three days.  He also 
complained of nausea with emesis.  On examination, his weight 
was 165 pounds.  The abdomen showed generalized tenderness, 
with no organomegaly.

A VA endoscopy report dated in January 1994 noted normal 
findings.  During a VA compensation examination in June 1994, 
the veteran reportedly indicated that his digestive system 
did not bother him at that time.  The diagnoses included a 
history of digestive problems that were now asymptomatic.  

At his hearing on appeal in August 1998, the veteran 
complained of chronic stomach pain, vomiting, diarrhea, and 
weight loss that began during his active service in the Gulf 
War.  He noted that he had abdominal distress that was 
characterized by cramping pain.  The veteran claimed that 
when he entered active service in January 1991 he weighed 200 
pounds, but currently weighed 160 to 165 pounds.  

VA outpatient records dated in October 1995 and February 1996 
noted the veteran's complaints of gastrointestinal problems 
and distress.  The impressions appear to associate these 
problems with "Persian Gulf Syndrome."

On VA compensation examination (infectious diseases) 
conducted in April 2005, the veteran complained of constant 
watery stools and occasional heartburn.  He denied any 
abdominal pain or constipation.  He reported that his weight 
fluctuated between 175 and 185 pounds.  The diagnosis was 
"recurrent watery stools since Desert Storm/Shield averaging 
three a day."

Based on a liberal reading of the medical impressions and 
diagnoses, the Board finds that the healthcare professionals 
have found the veteran suffers with an undiagnosed illness of 
the gastrointestinal tract.  The Board also notes there 
appears to be a conflict in the evidence regarding the 
chronicity of these symptoms and whether the veteran suffers 
with chronic abdominal pain or distress.  The Board will 
resolve this element of doubt in the veteran's favor and find 
that his undiagnosed gastrointestinal disability has resulted 
in chronic abdominal distress.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Finally, the Board finds that the level of symptomatogy 
associated with the veteran's gastrointestinal problems is 
manifested to the degree required by 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (Irritable Colon Syndrome).  Therefore, service 
connection for an undiagnosed gastrointestinal illness 
(characterized by abdominal distress, diarrhea, and weight 
fluctuation) is granted.


Service Connection for Chronic Headaches

At his hearing on appeal in August 1998, the veteran 
testified that he had developed intermittent headaches during 
his active service in the Gulf War.  The service medical 
records are silent regarding any complaints for chronic 
headaches.  At the time of his separation examination in 
April 1991, the veteran denied any prior history of frequent 
or severe headaches.  On examination, his head and neurologic 
system were found to be normal.  The post-service medical 
evidence does not show treatment for chronic headaches.

The comprehensive VA examination of April 2005 noted the 
veteran's complaint of headaches with blurred vision that 
occurred two to three times a week.  He denied having 
diplopia, nausea, vomiting, or weakness with these headaches.  
The diagnosis was "recurrent headaches-etiology not clear."  

A preponderance of the medical evidence has indicated that a 
diagnosed illness explains the nature of the veteran's 
reported headaches.  Comprehensive examination in April 2005 
clearly attributed his headaches to a diagnosed condition.  
There is no medical opinion of record that has associated the 
veteran's headaches with an undiagnosed illness.  The Board 
finds the April 2005 medical opinion more probative regarding 
the etiology and diagnosis of the veteran's headaches than 
his own lay opinion.  Thus, presumptive service connection 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 for an undiagnosed illness due to signs and symptoms 
is not authorized.

In addition, service connection is not warranted under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
While the veteran has presented lay evidence of symptomatic 
headaches during active service, the contemporaneous evidence 
does not support this claim.  See Maddon v. Gober, 125 F.3d 
1477, 1480-81 (Fed. Cir. 1997) (An appellant's claims can be 
contradicted by his contemporaneous medical history and 
complaints).  The pertinent service medical records do not 
report any complaints or diagnoses for chronic headaches.  In 
fact, the veteran specifically denied such symptomatology at 
the time of his separation examination in April 1991.  The 
veteran has only infrequently reported complaints of 
headaches in the post-service medical records.  Therefore, 
the Board finds that the preponderance of the evidence is 
against awarding service connection for chronic headaches.


Service Connection for a Skin Disability

The veteran testified in August 1998 that he developed an 
intermittent skin rash in late 1992.  This rash affected his 
neck, back, and shoulders; and was associated with cysts.  He 
reported that he had been present when an enemy ammunition 
cache was destroyed by explosives.  The veteran felt that 
this explosion had exposed him to chemical agents that led to 
his current skin disorder.  The pertinent service medical 
records are silent regarding any complaint or diagnosis for 
skin problems.  At the time of his separation examination in 
April 1991, he denied any prior medical history of skin 
disease, rash, infection, or sores.  On examination, his skin 
(except for multiple tattoos) was normal.  

The veteran was given a skin examination in December 1992.  
He complained of a skin rash on his face and back.  The 
veteran asserted that when he entered active service in 
January 1991 he had a mole on his left shoulder.  He claimed 
that this mole became irritated and infected while serving in 
the Gulf War.  The infection reportedly resolved without 
incident.  On examination, the veteran had a 6 millimeter 
black, slightly verruca, papule on his left shoulder.  There 
were numerous inflammatory papules and pustules on his face 
and back with many open and closed comedones.  The mole was 
punch biopsied and sent for a pathology report.  The 
diagnoses were blue nevus, versus epidermal nevus, versus 
melanoma, versus seborrheic keratosis; and acne vulgaris 
Grade II to III.  The examiner commented that "the 
relationship of the lesion on the shoulder to military 
service is limited to the episode of trauma to the nevus 
during his work in Saudi Arabia."  A VA pathology report of 
December 1992 noted a diagnosis of compound nevus.

The veteran received a VA dermatology consultation in January 
1994.  He noted that he had developed a rash in May 1991 
after he returned from Saudi Arabia.  The impression was acne 
on the back.  On a VA compensation examination in April 1997, 
comedones and papules were noted on his back.  

A preponderance of the medical evidence has indicated that 
diagnosed illnesses explain the etiology of the veteran's 
reported skin rash and cysts.  Comprehensive skin workup in 
December 1992 clearly attributed his skin problems to a 
compound nevus and acne.  The VA dermatology consultation of 
January 1994 has confirmed these findings.  There is no 
medical opinion of record that has associated the veteran's 
skin problems with an undiagnosed illness.  The Board finds 
these medical opinions more probative regarding the etiology 
and diagnosis of the veteran's skin problems than his own lay 
opinion.  Thus, presumptive service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for an 
undiagnosed illness due to signs and symptoms of a rash and 
cysts is not authorized.

In addition, the preponderance of the evidence is against the 
award of service connection for a compound nevus and acne 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303.  While the veteran claims that his compound nevus 
became infected during active service in the Gulf War, this 
claim is not corroborated by the contemporaneous evidence.  
See Maddon, supra.  There is no in-service complaint for such 
a skin infection.  In fact, the veteran denied any skin 
problems at all at the time of his separation examination in 
April 1991.  Finally, the veteran's own statements at his 
hearing in August 1998 contradict his assertion in December 
1992 that he had an in-service skin infection.  In August 
1998, the veteran testified that he did not develop a skin 
problem until after his separation from active service.  As 
the contemporaneous evidence does not support the veteran's 
claim of an in-service skin infection, and his post-service 
statements have been inconsistent regarding the onset of his 
skin problems; the Board finds the veteran's lay evidence 
regarding the onset of his skin problems is not credible.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The Board 
has a duty to determine the credibility of lay evidence.); 
see also Washington v. Nicholson, No. 03-1828 (U.S. Vet. App. 
Nov. 2, 2005).  While the examiner of December 1992 appears 
to associate an infected nevus with active service in the 
Gulf War, this opinion is not accepted by the Board as it is 
based on a medical history recited by the veteran that is 
inaccurate and not credible.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (The Board is not required to accept a 
physician's opinion that is based upon the appellant's 
recitation of an uncorroborated medical history.); see also 
Coburn v. Nicholson, No. 03-1345 (U.S. Vet. App. Jan. 26, 
2006).  Therefore, the Board finds that the preponderance of 
the evidence is against an award of service connection for a 
compound nevus or acne.


ORDER

Entitlement to service connection for an undiagnosed 
gastrointestinal illness (characterized by abdominal 
distress, diarrhea, and weight fluctuation) is granted.

Entitlement to service connection for chronic headaches, to 
include chronic headaches arising from an undiagnosed 
illness, is denied.

Entitlement to service connection for a skin disorder, to 
include rashes and cysts arising from an undiagnosed illness, 
is denied.


REMAND

The veteran's Department of Defense (DD) Forms 214 and 215 
indicate that during the Gulf War he was assigned to the 
365th Transportation Company.  His primary military 
occupational specialty (MOS) was motor transport operator 
(88M20).  The veteran has asserted that while serving in 
Saudi Arabia and Bahrain with the 365th Transportation 
Company, this unit was assigned to 22nd Support Command.  He 
claims that after initially serving with the 365th 
Transportation Company, he was transferred to the "7th Corp 
Armored Division" and acted as a main gun loader on an M1 
tank during the ground offensive in the Gulf War.  He noted 
that his MOS was changed in order to serve with a tank crew.  
In support of this claim, the veteran has submitted a copy of 
his promotion order (from SPC E4 to SGT E5) dated in April 
1991 that noted his MOS was "19E20."

He has also claimed that during his service in the Gulf War 
he was exposed to multiple traumatic and stressful events.  
His stressors while serving with the 365th Transportation 
Company from January to March 1991 included 1) repeated Scud 
missile alerts that required the continuous wearing of 
nuclear/biologic/chemical (NBC) suits; 2) living in trailers 
holding 24 other soldiers while staying at "Camp Jack," 3) 
driving transport trucks at night without the use of lights 
so as not to be detected by the enemy; 4) witnessing the 
crash of a U. S. Army jeep and having to hold off other 
service members at gunpoint to prevent the wreckage from 
being looted; 5) witnessing destroyed trucks/automobiles and 
dead animals along the roads while driving in truck convoys; 
6) being near a Scud missile hit at "Camp Jill" near Khobar 
(Saudi Arabia?); 7) having a second Scud missile hit 
approximately 100 yards from the trailer where the veteran 
stayed in March 1991; and, 8) helping remove injured and dead 
soldiers from a dormitory hit during a third Scud missile 
attack in March 1991.

From March to May 1991, the veteran claims he was assigned to 
the "7th Corp Armored Division."  During this period his 
stressors included being in firefights when "mopping up" 
Iraqi soldiers.  The veteran was reportedly exposed to enemy 
small arms fire, witnessing dead and injured U. S. soldiers, 
and having to kill enemy soldiers attacking his unit.

Based on the limited nature of the available service records, 
the Board finds that an equitable determination of whether 
these claimed stressors fit the circumstances and hardships 
of the veteran's service in the Gulf War cannot be made at 
this time.  See 38 U.S.C.A. § 1154(b).  Therefore, additional 
development of the veteran's service personnel records is 
required.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  In addition, the AOJ should attempt to verify 
the claimed stressors through the U.S. Army and Joint 
Services Records Research Center (Center).

The psychiatric treatment records and examinations have noted 
inconsistent and conflicting diagnoses.  These include PTSD, 
depression, anxiety disorder, and a personality disorder.  A 
VA examiner in April 2005 appears to associate the veteran's 
symptoms of fatigue and insomnia with an undiagnosed illness.  
However, other examiners have associated these symptoms and 
the veteran's memory loss with his psychiatric disorders.  On 
remand, a VA compensation examination must be obtained to 
provide definitive diagnoses regarding the reported symptoms 
and whether any acquired psychiatric disorder is 
etiologically related to the veteran's active service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the veteran's claimed respiratory condition, heart 
condition, and arthralgia of multiple joints; the current 
examinations have not provided definitive diagnoses for these 
complaints.  The diagnostic testing is also inconsistent as 
it has alternatively reported both normal and abnormal chest 
X-rays and electrocardiogram results.  The VA examiner of 
April 1997 appears to provide conflicting diagnosis of 
"nonspecific arthralgias" and a separate diagnosis of a 
history of numbness probably related to alcoholic neuropathy.  
On remand, VA compensation examinations must be obtained to 
reconcile this evidence.  Id.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The claimant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilityies on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Contact the veteran and request that 
he complete and sign the appropriate 
release form so that VA can obtain the 
treatment records from the "Peace 
Clinic" in Houston, Texas; and all Vet 
Centers from which he has obtained 
treatment.  Once these forms are 
received, contact these healthcare 
facilities and obtain copies of all 
treatment records.  All responses and/or 
evidence should be associated with the 
claims file.

3.  Contact the VA Medical Centers (VAMC) 
in Houston and Dallas, Texas (or the 
appropriate VA Health Care System) and 
request copies of the veteran's treatment 
records dated from March 2005 to the 
present time.  All responses and/or 
evidence received should be incorporated 
into the claims file.

4.  Contact the National Personnel 
Records Center (NRPC) and request the 
veteran's service personnel records.  All 
responses and/or evidence received should 
be associated with the claims file.

5.  Thereafter, contact the U.S. Army and 
Joint Services Records Research Center 
(or any other appropriate custodian) and 
request them to verify the veteran's 
alleged stressors.  Provide them with 
copies of the veteran's service personnel 
records and his stressor statement of 
April 1997.  Ask the Center to verify the 
following stressors:

The veteran has claimed that during his 
service in the Gulf War he was exposed to 
multiple traumatic and stressful events.  
His stressors while serving with the 
365th Transportation Company from January 
to March 1991 included: 1) repeated Scud 
missile alerts that required the 
continuous wearing of 
nuclear/biologic/chemical (NBC) suits; 2) 
living in trailers holding 24 other 
soldiers while staying at "Camp Jack," 
3) driving transport trucks at night 
without the use of lights so as not to be 
detected by the enemy; 4) witnessing the 
crash of a U. S. Army jeep and having to 
hold off other service members at 
gunpoint to prevent the wreckage from 
being looted; 5) witnessing destroyed 
trucks/automobiles and dead animals along 
the roads while driving in truck convoys; 
6) being near a Scud missile hit at 
"Camp Jill" near Khobar (Saudi 
Arabia?); 7) having a second Scud missile 
hit approximately 100 yards from the 
trailer where the veteran stayed in March 
1991; and, 8) helping remove injured and 
dead soldiers from a dormitory hit during 
a third Scud missile attack in March 
1991.

From March to May 1991, the veteran 
claims he was assigned to the "7th Corp 
Armored Division."  During this period 
his stressors included being in 
firefights when "mopping up" Iraqi 
soldiers.  The veteran was reportedly 
exposed to enemy small arms fire, 
witnessing dead and injured U. S. 
soldiers, and having to kill enemy 
soldiers attacking his unit.

All responses and/or evidence received 
from this request should be incorporated 
into the claims file.  

6.  After the above development has been 
completed and all evidence received 
associated with the claims file, make a 
written determination on whether any 
alleged or other in-service stressor has 
been corroborated by the evidence of 
record and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.

7.  Thereafter, the veteran should be 
afforded a VA neuropsychiatric 
examination.  The purpose of this 
examination is to determine the existence 
and etiology of the veteran's current 
PTSD and whether he currently has any 
undiagnosed illness characterized by 
multiple joint arthralgia, fatigue, 
memory loss, and/or insomnia.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.  
Accompanying these instructions should be 
the written determination of what 
stressors have been verified by the 
record.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD, or aggravate a pre-existing PTSD 
beyond the natural course of this 
disorder if applicable.  In this regard, 
the examiner is instructed to consider 
only the stressors as verified by the 
record.  Further, it is noted that the 
claims file contains conflicting medical 
opinions/diagnoses regarding the 
veteran's psychiatric disability, to 
include psychological tests results that 
in August 2002 supported a diagnosis of 
PTSD, but in April 2005 that were found 
to be exaggerated responses that did not 
support PTSD.  Please review this 
evidence and, if possible, reconcile it 
to form a definitive and comprehensive 
diagnosis.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis.  

If the veteran does not currently suffer 
with PTSD, but is diagnosed with another 
acquired psychiatric disorder, the 
examiner must indicate whether it is at 
least as likely as not that any 
psychiatric disorder was either incurred 
in, or aggravated beyond its natural 
course by, the veteran's active service.

The veteran claims that he has fatigue, 
insomnia, memory loss, and arthralgia of 
multiple joints due to an undiagnosed 
illness arising from his service in the 
Gulf War.  The examiner should determine 
whether any or all of these symptoms are 
the result of a psychiatric disorder or, 
instead the result of another 
disease/disorder or an undiagnosable 
illness.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

8.  The veteran should be afforded a VA 
cardiovascular examination.  The purpose 
of this examination is to determine the 
existence and etiology of the veteran's 
current chest pain and claimed heart 
symptoms and whether these symptoms are 
the result of an undiagnosed illness.  
The claims folder must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has claimed that he currently 
has chest pain and other cardiac symptoms 
due to a heart disease or an undiagnosed 
illness incurred during active service.  
Does the veteran currently have a 
cardiovascular disease or disorder?  If 
so, please provide all appropriate 
diagnoses.  If a diagnosis cannot be 
provided, please indicate whether the 
veteran currently suffers with cardiac 
symptoms due to an undiagnosed illness.  
The examiner must indicate whether it is 
at least as likely as not that any 
cardiovascular disease or disorder was 
either incurred in, or aggravated beyond 
its natural course by, the veteran's 
active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the cardiovascular 
examination should be associated with the 
veteran's claims folder.

9.  The veteran should be afforded a VA 
respiratory examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
current respiratory complaints and 
symptoms, and whether these symptoms are 
the result of an undiagnosed illness.  
The claims folder must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has claimed that he currently 
has respiratory symptoms due to a disease 
or an undiagnosed illness incurred during 
active service.  Does the veteran 
currently have a respiratory disease or 
disorder?  If so, please provide all 
appropriate diagnoses.  If a diagnosis 
cannot be provided, please indicate 
whether the veteran currently suffers 
with respiratory symptoms due to an 
undiagnosed illness.  The examiner must 
indicate whether it is at least as likely 
as not that any respiratory disease or 
disorder was either incurred in, or 
aggravated beyond its natural course by, 
the veteran's active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the respiratory 
examination should be associated with the 
veteran's claims folder.

10.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to any of these claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. Martin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


